In a proceeding pursuant to CPLR article 78, inter alia, to compel Glenn S. Goord, Brian Fischer, Lester Wright, and John Perilli, to provide the petitioner with medical treatment, the ap*417peal is from (1) a judgment of the Supreme Court, Westchester County (Smith, J.), dated May 28, 2003, and (2) an amended judgment of the same court dated June 11, 2003, which granted the petition.
Ordered that the appeal from the judgment is dismissed, without costs or disbursements, as the judgment was superseded by the amended judgment; and it further,
Ordered that the amended judgment is affirmed, without costs or disbursements.
Under the circumstances of this case, the denial of medical treatment to the petitioner prison inmate pursuant to the appellants’ medical treatment policy constituted deliberate indifference to his medical condition in violation of the US Constitution Eighth Amendment (see Estelle v Gamble, 429 US 97, 104-106 [1976]; Johnson v Wright, 234 F Supp 2d 352 [2002]; cf. Brock v Wright, 315 F3d 158, 165-166 [2003]; People ex rel. Sandson v Duncan, 306 AD2d 716, 717 [2003]; Matter of Allah v White, 243 AD2d 913 [1997]; Matter of Singh v Eagen, 236 AD2d 654, 655 [1997]). S. Miller, J.P., Krausman, Spolzino and Lifson, JJ., concur.